

	

		II

		109th CONGRESS

		1st Session

		S. 2045

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide incentives to the auto industry to accelerate

		  efforts to develop more energy-efficient vehicles to lessen dependence on

		  oil.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Health Care for Hybrids

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)The United States

			 imports over half the oil it consumes.

			(2)According to

			 present trends, the United States reliance on foreign oil will increase to 68

			 percent of its total consumption by 2025.

			(3)With only 3

			 percent of the world's known oil reserves, the health of the United States

			 economy is dependent on world oil prices.

			(4)World oil prices

			 are overwhelmingly dictated by countries other than the United States, thus

			 endangering our economic and national security.

			(5)Legacy health

			 care costs associated with retiree workers are an increasing burden on the

			 global competitiveness of American industries.

			(6)American

			 automakers have lagged behind their foreign competitors in producing hybrid and

			 other energy efficient automobiles.

			(7)Innovative uses

			 of new technology in automobiles in the United States will help retain American

			 jobs, support health care obligations for retiring workers in the automotive

			 sector, decrease America's dependence on foreign oil, and address pressing

			 environmental concerns.

			IProgram

			101.Coordinating task

			 forceNot later than 6 months

			 after the date of enactment of this Act, the Secretary of Energy, the Secretary

			 of Health and Human Services, the Secretary of Transportation, and the

			 Secretary of the Treasury shall establish, and appoint an equal number of

			 representatives to, a task force (referred to in this Act as the task

			 force) to administer the program established under this Act.

			102.Establishment

			 of program

				(a)In

			 GeneralNot later than 1 year after the date of enactment of this

			 Act, the task force established under section 101 shall establish a program to

			 provide financial assistance to eligible domestic automobile manufacturers for

			 the costs incurred in providing health benefits to their retired

			 employees.

				(b)ConsultationIn establishing the program under

			 subsection (a), the task force shall consult with representatives from the

			 domestic automobile manufacturers, unions representing employees of such

			 manufacturers, and consumer and environmental groups.

				(c)Eligible

			 domestic automobile manufacturerTo be eligible to receive

			 financial assistance under the program established under subsection (a), a

			 domestic automobile manufacturer shall—

					(1)submit an

			 application to the task force at such time, in such manner, and containing such

			 information as the task force shall require;

					(2)certify that such

			 manufacturer is providing full health care coverage to all of its domestic

			 employees;

					(3)provide an

			 assurance that the manufacturer will invest an amount equal to not less than 50

			 percent of the amount of health savings derived by the manufacturer as a result

			 of its retiree health care costs being covered under the program under this

			 section, in—

						(A)the domestic

			 manufacture and commercialization of petroleum fuel reduction technologies,

			 including alternative or flexible fuel vehicles, hybrids, and other

			 state-of-the-art fuel saving technologies;

						(B)the retraining of

			 workers and retooling of assembly lines for such domestic manufacture and

			 commercialization;

						(C)research and

			 development, design, commercialization, and other costs related to the

			 diversifying of domestic production of automobiles through the offering of high

			 performance fuel efficient vehicles; and

						(D)assisting

			 domestic automobile component suppliers to retool their domestic manufacturing

			 plants to produce components for petroleum fuel reduction technologies,

			 including alternative or flexible fuel vehicles, hybrid, advanced diesel, or

			 other state-of-the-art fuel saving technologies; and

						(4)provide

			 additional assurances and information as the task force may require, including

			 information needed by the task force to audit the manufacturer’s compliance

			 with the requirements of the program.

					(d)LimitationThe

			 total amount of financial assistance that may be provided each year under the

			 program under this section with respect to any single domestic automobile

			 manufacturer shall not exceed an amount equal to 10 percent of the retiree

			 health care costs of that manufacturer for that year.

				103.ReportingNot later than 6 months after the date of

			 enactment of this Act, and every 6 months thereafter, the task force shall

			 submit to Congress a report on any financial assistance provided under this

			 program under this Act and the resulting changes in the manufacture and

			 commercialization of fuel saving technologies implemented by auto manufacturers

			 as a result of such financial assistance. Not later than 1 year after the date

			 of enactment of this Act, the task force shall submit a report to Congress on

			 the effectiveness of current consumer incentives available for the purchase of

			 hybrid vehicles in encouraging the purchase of such vehicles and whether these

			 incentives should be expanded.

			104.Authorization

			 of appropriationsThere are

			 authorized to be appropriated, such sums as may be necessary in each fiscal

			 year to carry out this Act.

			105.Limitation on

			 backslidingTo be eligible to

			 receive financial assistance under this title, a manufacturer shall provide

			 assurances to the task force that fuel savings achieved with respect its

			 average adjusted fuel economy will not result in decreases with respect to fuel

			 economy elsewhere in the domestic fleet. The task force shall determine

			 compliance with such assurances using accepted measurements of fuel

			 savings.

			106.Termination of

			 programThe program

			 established under this title shall terminate on December 31, 2015.

			IIOffsets

			201.Clarification

			 of economic substance doctrine

				(a)In

			 generalSection 7701 of the Internal Revenue Code of 1986 is

			 amended by redesignating subsection (o) as subsection (p) and by inserting

			 after subsection (n) the following new subsection:

					

						(o)Clarification

				of Economic Substance Doctrine; Etc

							(1)General

				rules

								(A)In

				generalIn any case in which a court determines that the economic

				substance doctrine is relevant for purposes of this title to a transaction (or

				series of transactions), such transaction (or series of transactions) shall

				have economic substance only if the requirements of this paragraph are

				met.

								(B)Definition of

				economic substanceFor purposes of subparagraph (A)—

									(i)In

				generalA transaction has economic substance only if—

										(I)the transaction

				changes in a meaningful way (apart from Federal tax effects) the taxpayer's

				economic position, and

										(II)the taxpayer has

				a substantial nontax purpose for entering into such transaction and the

				transaction is a reasonable means of accomplishing such purpose.

										In applying

				subclause (II), a purpose of achieving a financial accounting benefit shall not

				be taken into account in determining whether a transaction has a substantial

				nontax purpose if the origin of such financial accounting benefit is a

				reduction of income tax(ii)Special rule

				where taxpayer relies on profit potentialA transaction shall not

				be treated as having economic substance by reason of having a potential for

				profit unless—

										(I)the present value

				of the reasonably expected pre-tax profit from the transaction is substantial

				in relation to the present value of the expected net tax benefits that would be

				allowed if the transaction were respected, and

										(II)the reasonably

				expected pre-tax profit from the transaction exceeds a risk-free rate of

				return.

										(C)Treatment of

				fees and foreign taxesFees and other transaction expenses and

				foreign taxes shall be taken into account as expenses in determining pre-tax

				profit under subparagraph (B)(ii).

								(2)Special rules

				for transaction with tax-indifferent parties

								(A)Special rules

				for financing transactionsThe form of a transaction which is in

				substance the borrowing of money or the acquisition of financial capital

				directly or indirectly from a tax-indifferent party shall not be respected if

				the present value of the deductions to be claimed with respect to the

				transaction is substantially in excess of the present value of the anticipated

				economic returns of the person lending the money or providing the financial

				capital. A public offering shall be treated as a borrowing, or an acquisition

				of financial capital, from a tax-indifferent party if it is reasonably expected

				that at least 50 percent of the offering will be placed with tax-indifferent

				parties.

								(B)Artificial

				income shifting and basis adjustmentsThe form of a transaction

				with a tax-indifferent party shall not be respected if—

									(i)it results in an

				allocation of income or gain to the tax-indifferent party in excess of such

				party's economic income or gain, or

									(ii)it results in a

				basis adjustment or shifting of basis on account of overstating the income or

				gain of the tax-indifferent party.

									(3)Definitions and

				special rulesFor purposes of this subsection—

								(A)Economic

				substance doctrineThe term economic substance

				doctrine means the common law doctrine under which tax benefits under

				subtitle A with respect to a transaction are not allowable if the transaction

				does not have economic substance or lacks a business purpose.

								(B)Tax-indifferent

				partyThe term tax-indifferent party means any

				person or entity not subject to tax imposed by subtitle A. A person shall be

				treated as a tax-indifferent party with respect to a transaction if the items

				taken into account with respect to the transaction have no substantial impact

				on such person's liability under subtitle A.

								(C)Exception for

				personal transactions of individualsIn the case of an

				individual, this subsection shall apply only to transactions entered into in

				connection with a trade or business or an activity engaged in for the

				production of income.

								(D)Treatment of

				lessorsIn applying paragraph (1)(B)(ii) to the lessor of

				tangible property subject to a lease—

									(i)the expected net

				tax benefits with respect to the leased property shall not include the benefits

				of—

										(I)depreciation,

										(II)any tax credit,

				or

										(III)any other

				deduction as provided in guidance by the Secretary, and

										(ii)subclause (II)

				of paragraph (1)(B)(ii) shall be disregarded in determining whether any of such

				benefits are allowable.

									(4)Other common

				law doctrines not affectedExcept as specifically provided in

				this subsection, the provisions of this subsection shall not be construed as

				altering or supplanting any other rule of law, and the requirements of this

				subsection shall be construed as being in addition to any such other rule of

				law.

							(5)RegulationsThe

				Secretary shall prescribe such regulations as may be necessary or appropriate

				to carry out the purposes of this subsection. Such regulations may include

				exemptions from the application of this

				subsection.

							.

				(b)Effective

			 dateThe amendments made by this section shall apply to

			 transactions entered into after the date of the enactment of this Act.

				202.Penalty for

			 understatements attributable to transactions lacking economic substance,

			 etc

				(a)In

			 generalSubchapter A of chapter 68 of the Internal Revenue Code

			 of 1986 is amended by inserting after section 6662A the following new

			 section:

					

						6662A.Penalty for

				understatements attributable to transactions lacking economic substance,

				etc

							(a)Imposition of

				penaltyIf a taxpayer has an noneconomic substance transaction

				understatement for any taxable year, there shall be added to the tax an amount

				equal to 40 percent of the amount of such understatement.

							(b)Reduction of

				penalty for disclosed transactionsSubsection (a) shall be

				applied by substituting 20 percent for 40 percent

				with respect to the portion of any noneconomic substance transaction

				understatement with respect to which the relevant facts affecting the tax

				treatment of the item are adequately disclosed in the return or a statement

				attached to the return.

							(c)Noneconomic

				substance transaction understatementFor purposes of this

				section—

								(1)In

				generalThe term noneconomic substance transaction

				understatement means any amount which would be an understatement under

				section 6662A(b)(1) if section 6662A were applied by taking into account items

				attributable to noneconomic substance transactions rather than items to which

				section 6662A would apply without regard to this paragraph.

								(2)Noneconomic

				substance transactionThe term noneconomic substance

				transaction means any transaction if—

									(A)there is a lack

				of economic substance (within the meaning of section 7701(o)(1)) for the

				transaction giving rise to the claimed benefit or the transaction was not

				respected under section 7701(o)(2), or

									(B)the transaction

				fails to meet the requirements of any similar rule of law.

									(d)Rules

				applicable to compromise of penalty

								(1)In

				generalIf the 1st letter of proposed deficiency which allows the

				taxpayer an opportunity for administrative review in the Internal Revenue

				Service Office of Appeals has been sent with respect to a penalty to which this

				section applies, only the Commissioner of Internal Revenue may compromise all

				or any portion of such penalty.

								(2)Applicable

				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)

				shall apply for purposes of paragraph (1).

								(e)Coordination

				with other penaltiesExcept as otherwise provided in this part,

				the penalty imposed by this section shall be in addition to any other penalty

				imposed by this title.

							(f)Cross

				references

								(1)For coordination

				of penalty with understatements under section 6662 and other special rules, see

				section 6662A(e).

								(2)For reporting of

				penalty imposed under this section to the Securities and Exchange Commission,

				see section

				6707A(e).

								.

				(b)Coordination

			 with other understatements and penalties

					(1)The second

			 sentence of section 6662(d)(2)(A) of the Internal Revenue Code of 1986 is

			 amended by inserting and without regard to items with respect to which a

			 penalty is imposed by section 6662B before the period at the

			 end.

					(2)Subsection (e) of

			 section 6662A of the Internal Revenue Code of 1986 is amended—

						(A)in paragraph (1),

			 by inserting and noneconomic substance transaction

			 understatements after reportable transaction

			 understatements both places it appears,

						(B)in paragraph

			 (2)(A), by inserting and a noneconomic substance transaction

			 understatement after reportable transaction

			 understatement,

						(C)in paragraph

			 (2)(B), by inserting 6662B or before 6663,

						(D)in paragraph

			 (2)(C)(i), by inserting or section 6662B before the period at

			 the end,

						(E)in paragraph

			 (2)(C)(ii), by inserting and section 6662B after This

			 section,

						(F)in paragraph (3),

			 by inserting or noneconomic substance transaction understatement

			 after reportable transaction understatement, and

						(G)by adding at the

			 end the following new paragraph:

							

								(3)Noneconomic

				substance transaction understatementFor purposes of this

				subsection, the term noneconomic substance transaction

				understatement has the meaning given such term by section

				6662B(c).

								.

						(3)Subsection (e) of

			 section 6707A of the Internal Revenue Code of 1986 is amended—

						(A)by striking

			 or at the end of subparagraph (B), and

						(B)by striking

			 subparagraph (C) and inserting the following new subparagraphs:

							

								(C)is required to

				pay a penalty under section 6662B with respect to any noneconomic substance

				transaction, or

								(D)is required to

				pay a penalty under section 6662(h) with respect to any transaction and would

				(but for section 6662A(e)(2)(C)) have been subject to penalty under section

				6662A at a rate prescribed under section 6662A(c) or under section

				6662B,

								.

						(c)Clerical

			 amendmentThe table of sections for part II of subchapter A of

			 chapter 68 of the Internal Revenue Code of 1986 is amended by inserting after

			 the item relating to section 6662A the following new item:

					

						

							Sec. 6662B. Penalty for

				understatements attributable to transactions lacking economic substance,

				etc.

						

						.

				(d)Effective

			 dateThe amendments made by this section shall apply to

			 transactions entered into after the date of the enactment of this Act.

				203.Denial of

			 deduction for interest on underpayments attributable to noneconomic substance

			 transactions

				(a)In

			 generalSection 163(m) of the Internal Revenue Code of 1986

			 (relating to interest on unpaid taxes attributable to nondisclosed reportable

			 transactions) is amended—

					(1)by striking

			 attributable and all that follows and inserting the

			 following:

						

							attributable

			 to—(1)the portion of

				any reportable transaction understatement (as defined in section 6662A(b)) with

				respect to which the requirement of section 6664(d)(2)(A) is not met, or

							(2)any noneconomic

				substance transaction understatement (as defined in section

				6662B(c)).

							;

				and

					(2)by inserting

			 and noneconomic substance transactions after

			 transactions.

					(b)Effective

			 dateThe amendments made by this section shall apply to

			 transactions after the date of the enactment of this Act in taxable years

			 ending after such date.

				

